 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Jeremy Pinson,                                    No. CV-13-02059-TUC-DCB
10                  Plaintiff,                          ORDER
11    v.
12    Unknown Party, et al.,
13                  Defendants.
14
15
16           The record in this case clearly establishes that the Plaintiff is quite capable of
17   representing herself in this matter. She prevailed on appeal to reverse summary judgment
18   which this Court had granted in favor of the Defendants.           On remand, her Eighth
19   Amendment claim is trial ready, and her Privacy Act Claim has been reinstated. On May
20   3, 2019, the Court issued a scheduling Order allowing three months of discovery, August
21   12, 2019, for the Privacy Act Claim, with dispositive motions due on September 12, 2019.
22   On July 29, 2019, Plaintiff filed a Renewed Motion for Appointment of Counsel, alleging
23   that “all files in this case have been seized and she has no law library access. She requests
24   a preliminary injunction enjoining denial of access to both.
25           On August 8, 2019, the Defendants filed a Response and a supporting affidavit from
26   the officer in charge of keeping her property, including her legal property, who
27   /////
28   /////
 1   attests that while confined in the Special Housing Unit, the Plaintiff has access to the Self
 2   Help Litigation Manual and an electronic law library.
 3          Accordingly,
 4          IT IS ORDERED that the Motion for Appointment of Counsel and Request for
 5   Preliminary Injunction (Doc. 107) is DENIED.
 6          Dated this 14th day of August, 2019.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
